EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John J. Arnott on 10/28/21.

The application has been amended as follows: 

	In claim 1, line 21 of the claim, after “in the fully closed position”, insert --the first seal surface of--.
	In claim 11, line 22 of the claim, after “in the fully closed position”, insert --the first seal surface of--.

	In claim 20, line 1 of the claim, after “claim”, change “16” to --1--.
	Add new claim 21, --The system of claim 16, wherein the choke valve is characterized by a flow coefficient (Cv) curve, the Cv curve defined by data intersection points in a graph having Cv values along a Y axis and choke open percentage values along an X axis, and the Cv curve is sloped from an origin of the Cv curve to at least a sixty percent choke open value, wherein the origin of the Cv curve is disposed at the data intersection point where both the Cv value and the choke open value are equal to zero; and wherein the Cv curve is sloped for a particular data intersection point when the Cv value increases from a first Cv value at a first adjacent data intersection point to a second Cv value at a second adjacent data intersection point, wherein the first adjacent data intersection point has a choke open value smaller than that of the particular data intersection point and the second adjacent data intersection point has a choke open value greater than that of the particular data intersection point.--.

Reasons for Allowance
Claims 1-15 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a choke valve/choke valve system having the combination of the gate body has a first metering segment having a constant first diameter extending a first axial length along a translation axis with a second metering segment extending between the first metering segment with a third metering segment with the second metering segment having a second axial length with the third metering .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art discloses constant diameter metering segments on a gate.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921